PER CURIAM.
The order herein of February 17, 1965 denying certiorari is hereby vacated, set aside and held for naught.
Upon further inspection of the record and further consideration by the Court, the *743petition for certiorari herein directed to the decision of the District Court of Appeal, Third District of Florida, dated August 25, 1964, 167 So.2d 38, be and the same is hereby denied.
It is so ordered.
DREW, C. J., and THOMAS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.
ROBERTS, J., dissents — would grant on jurisdiction and merits.